Citation Nr: 1752082	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability manifested by numbness of the toes.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is in the Veteran's file.  

This matter was most recently before the Board in May 2017, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review of the claim on appeal. 

As noted above, the Board remanded this matter in May 2017 so the Veteran could be scheduled for an examination regarding the Veteran's claimed disability manifested by numbness of the toes, directing the VA examiner to comment on evidence of post-service diagnoses of pressure paresthesia, objective evidence of numbness of the toes of both feet, as well as the Veteran's history of symptoms since his active duty.  The Veteran underwent a May 2017 VA examination for foot conditions, in which the examiner diagnosed the Veteran with metatarsalgia and conducted a neurologic examination which was "suggestive of mild polyneuropathy with demyelinating and possibly axonal components."  The examiner then opined that the Veteran's claimed condition was less likely than not (less than 50% probability) incurred in or caused by service.  The examiner's rationale for that opinion addressed the Veteran's diagnosis in service of pressure paresthesia, indicating that the condition was non-pathologic and appeared to resolve prior to separation, noted that the next documentation of the Veteran's claimed numbness of the toes occurs in 2010, and indicated that the polyneuropathy noted in the neurologic examination was most consistent with diabetic neuropathy.  

However, the Board notes that the examiner does not appear to directly address the Veteran's new diagnosis of metatarsalgia.  The claim file should therefore be returned to the May 2017 VA examiner, if available, in order to obtain an addendum opinion to clarify whether the Veteran's numbness of the toes is  a symptom of his metatarsalgia and, if so, if the metatarsalgia is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2017 VA examination for an addendum opinion, if available.  If the examiner is not available, arrange for another examiner to respond to the questions below.  Schedule an examination of the Veteran if the examiner believes it is necessary in order to answer the questions.  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's complaints of numbness of the toes is a symptom of his diagnosed metatarsalgia?  If so, is the metatarsalgia at least as likely as not related to the Veteran's active military service?  

The examination report must include a complete rationale for all opinions expressed. 

2. Readjudicate the appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




